Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 50-56 and 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 50-56, the claims as a whole are indefinite. It is unclear what structure of the “attachment template tray system” is further limited by the functional recitations of cooperation with the “orthodontic attachment”. For examination purposes, the template body is only recited to have tooth-receiving cavities which are configured for the intended use of receiving an orthodontic attachment, the orthodontic attachment is not construed to be part of the attachment template tray system. As the body of claim 50 does not require beyond a functional capability of receiving an orthodontic attachment. A positive recitation of an orthodontic attachment being bonded to a tooth would be positively claiming a part of a human body (a tooth) and would invoke a 35 USC 101 issue.
Regarding claim 50, the limitation “holding an at least partially uncured orthodontic attachment” is indefinite. It is unclear if the uncured orthodontic attachment is part of the template body or not. For examination purposes the attachment cavity receiving the partially uncured orthodontic attachment is only recited as an intended use of the attachment cavity.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 33-39, 45, 47-56, 61-62, and 64-65 are rejected under 35 U.S.C. 103 as being unpatentable over Phan (US 6309215) in view of Cleary (US 2005/0074717), and further in view of Binner (US 2012/0021375), and further in view of Kipke (US 5,487,662) and further in view of Rizoiu (US 6,616,447).
Regarding claims 31, 33-39, 45, 47-56, 61-62, and 64-65, Phan discloses an attachment template tray system in FIGS. 1-18 comprising: a template body (105) having an interior surface (401, “receiving cavity 401 for a tooth 103”, Col. 12, lines 3-43) with one or more tooth-receiving cavities (Col. 12, lines 3-43), configured to receive one or more teeth (103) of a dentition of a patient (Col. 12, lines 3-43), at least one tooth-receiving cavity of the one or more tooth-receiving cavities (FIG.14A) including an attachment cavity (shown in FIG. 6 105 receives 101) configured to place at least a portion of an orthodontic attachment (100) on at least one tooth of the one or more teeth (FIG. 14C), wherein the template body is configured to align the attachment cavity with the orthodontic attachment therein with respect to an attachment position of the at least one tooth when the one or more teeth is received In the one or more tooth-receiving cavities (FIGS. 14B-C); (claim 33) wherein the attachment cavity comprises a pre-fabricated orthodontic attachment within the attachment cavity (Col. 8, lines “a pre-fabricated attachment device may be bonded to a surface with the use of a template”); (claim 34) wherein the pre-fabricated orthodontic attachment is configured for bonding to the at least one tooth when exposed to radiation form the one or more radiation sources (Col. 12., lines 3-43 , “material 400 
Phan fail(s) to teach (claim 31) one or more sensors coupled to the template body, the one or more sensors configured to provide an actuation a signal indicating that the one or more teeth are in contact with the one or more tooth-receiving cavities; and a plurality of  radiation sources configured to facilitate bonding of the orthodontic attachment to the at least one tooth; plurality of radiation sources arranged radially around the attachment cavity on a buccal side of the template body to provide light to the orthodontic attachment from a plurality of perspectives and electronic circuitry electronically coupling the one or more sensors to the one or more radiation sources, the electronic circuitry configured to activate the one or more radiation sources for a predetermined amount of time in response to the signal; (claim 37) wherein the one or more radiation sources is configured to cure the a signal indicating that the one or more teeth are in contact with the one or more tooth-receiving cavities; and one or more light sources configured to couple with the template body configured to apply light to cure the orthodontic attachment to the at least one tooth; and electronic circuitry configured to activate the one or more light sources in response to the signal; (claim 52) wherein the at one or more light sources comprises a plurality of light sources arranged radially around the attachment cavity on a buccal side of the template body to provide light to the at least partially uncured orthodontic attachment from a plurality of perspectives; (claim 54) wherein the one or more sensors are configured to sense contact of 
However, Cleary teaches (claim 41) wherein the one or more radiation sources comprises a plurality of light source arranged radially around a dental arch on a buccal side of the template body configured to provide light to the orthodontic attachment from a plurality of perspectives (FIG. 1 shows a plurality of lights 16 radially around an attachment cavity); (claim 44) wherein the one or more radiation sources is located proximate to the at least one tooth receiving cavity ( as shown in FIG. 1 to be on the tooth receiving cavity); (claim 52) wherein the at one or more light sources comprises a plurality of light sources arranged radially around the attachment cavity on a buccal side of the template body to provide light to the at least partially uncured orthodontic attachment from a plurality of perspectives; (claim 58) wherein the power source is on the template body (24 is on the template body via 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Phan, by requiring ; (claim 41) wherein the one or more radiation sources comprises a plurality of light source arranged radially around the attachment cavity on a buccal side of the template body configured to provide light to the orthodontic attachment from a plurality of perspectives; (claim 44) herein the one or more radiation sources is located proximate to the at least one tooth receiving cavity; claim 52) wherein the at one or more light sources comprises a plurality of light sources arranged radially around the attachment cavity on a buccal side of the template body to provide light to the at least partially uncured orthodontic attachment from a plurality of 
Phan/Cleary fail(s) to teach (claim 31) one or more sensors coupled to the template body, the one or more sensors configured to provide an actuation a signal indicating that the one or more teeth are in contact with the one or more tooth-receiving cavities; and a plurality of radiation sources configured to facilitate bonding of the orthodontic attachment to the at least one tooth; plurality of radiation sources arranged radially around the attachment cavity on a buccal side of the template body to provide light to the orthodontic attachment from a plurality of perspectives; and electronic circuitry electronically coupling the one or more sensors to the one or more radiation sources, the electronic circuitry configured to activate the one or more radiation sources for a predetermined amount of time in response to the signal; (claim 37) wherein the one or more radiation sources is configured to cure the uncured attachment material in response to the signal; (claim 38) wherein the attachment template tray system is configured to provide an indication to a user indicating when bonding of the orthodontic attachment to the one or more teeth has substantially completed; (claim 39) wherein the indication corresponds to the predetermined amount of time; (claim 47) wherein the one or more sensors is configured to sense the one or more tooth-receiving cavities contacting the one or more teeth; (claim 48) wherein the or more sensors is coupled to an electrical circuit configured to close in response to the one or more tooth-receiving cavities contacting the one or more teeth; (claim 49) one or more sensors configured to transmit a signal indicating that the one or more teeth are in contact with the one or more tooth-receiving cavities; one or more light sources coupled to the template body or configured to couple with the template body configured to apply light to cure the orthodontic attachment to the at least one tooth; and electronic circuitry electronically coupling the one or more sensors to the one or more radiation sources, coupled to a power source and configured to activate the one or more light sources for a predetermined amount of time in response to the signal; (claim 50) one or more sensors 
However, Binner teaches a dental system with a tooth-receiving cavity (formed by 116/156/114) and wherein light sources can be embedded in the device ([0098], “light sources may be embedded in the appliance”) and a plurality of sensors which control operation of the device  ([0105]; [0115]-[0117], “sensing means… “correct position over the teeth in the oral cavity and which will not allow the device to activate unless this position is verified”) and can be a pressure , ultrasonic, laser, optical or other various sensing means ([0116]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Phan/Cleary, by requiring (claim 31) one or more sensors coupled to the template body, the one or more sensors configured to provide an actuation a signal indicating that the one or more teeth are in contact with the one or more tooth-receiving cavities; and electronic circuitry electronically coupling the one or more sensors to the one or more radiation sources, the electronic circuitry configured to activate the one or more radiation sources for a predetermined 
Phan/Cleary/Binner fails to teach and (claim 31) a plurality of radiation sources configured to facilitate bonding of the orthodontic attachment to the at least one tooth; plurality of radiation sources arranged radially around the attachment cavity on a buccal side of the template body to provide light to the orthodontic attachment from a plurality of perspectives; (claim 49/50/63) a power source on a wall of the one or more tooth-receiving cavities of the template body, the power source electrically coupled to the one or more light sources to activate the one or more light sources in response to the signal; (claims 61-62) wherein the power source includes a battery.
However, Kipke teaches a curable impression tray in FIGS 1-4 with a template body and a plurality of radiation sources (18) configured to facilitate bonding of the orthodontic attachment to the at least one tooth; plurality of radiation sources arranged radially around the attachment cavity on a buccal side of the template body to provide light to the orthodontic attachment from a plurality of perspectives (18 is shown to be arranged around a buccal side of the template body 12); (claim 49/50) a power source which is a battery (14) on a wall of the one or more tooth-receiving cavities of the template body (14 is connected to a wall of 12 via 28/30), the power source electrically coupled to the one or more light sources to activate the one or more light sources in response to the signal (14 powers 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Phan/Cleary/Binner, by requiring (claim 31) a plurality of radiation sources configured to facilitate bonding of the orthodontic attachment to the at least one tooth (as Phan teaches direct radiation to cure an orthodontic attachment in an attachment cavity when combined with the teaching of Kipke which teaches an array of buccally arranged curing lights one of ordinary skill in the art would be able to use the teachings to apply the curing lights to the attachment 
	Phan/Cleary/Binner/Kipke teaches wherein the power source powers the plurality of radiation sources (taught by Kipke) but fail(s) to teach a power source encapsulated in a wall of the one or more tooth-receiving cavities; (claim 64) wherein the power source is encapsulated within a buccal wall of the one or more tooth-receiving cavities; (claim 65) wherein the plurality of radiation sources are encapsulated within a buccal wall of the one or more tooth-receiving cavities.
However, Rizoiu teaches a dental tray (12) in FIG. 4 wherein the power source (20) is internally disposed within the dental tray in a wall of the one or more tooth-receiving cavities (Abstract, “power source internally or externally disposed with respect to the carrier”; Col. 2, lines 27-47); (claim 49/50) wherein the power source is encapsulated in a wall (28) and the tooth receiving cavity is sized and shaped to fit within the patient’s mouth (as shown 12 is in shape of dental arch to receive the teeth); (claims 64/65) wherein the power source (20)/plurality of radiation sources (22) are encapsulated in a buccal wall (28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Phan/Cleary/Binner/Kipke, by requiring a power source encapsulated in a wall of the one or more tooth-receiving cavities; (claim 64) wherein the power source is encapsulated within a buccal wall of the one or more tooth-receiving cavities; (claim 65) wherein the plurality of radiation sources are encapsulated within a buccal wall of the one or more tooth-receiving .
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Phan (US 6309215) in view of Cleary (US 2005/0074717), and further in view of Binner (US 2012/0021375), in view of Kipke (US 5,487,662), further in view of Rizoiu (US 6616447), and further in view of Sachdeva (US 6,554,613).
Regarding claim 46, Phan/Cleary/Binner/Kipke/Rizoiu discloses the claimed invention substantially as claimed as set forth above.
Phan/Cleary/Binner/Kipke/Rizoiu fails to teach wherein the curing radiation comprises non visible light and the light transmissive material allows transmission of the nonvisible light.
However, Sachdeva discloses an attachment tray which uses non visible light (UV, Col. 7, lines 40-51) to cure through a clear material of the tray (Col. 7, lines 40-51). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Phan/Cleary/Binner/Kipke/Rizoiu, by requiring wherein the curing radiation comprises non visible light and the light transmissive material allows transmission of the nonvisible light, as taught by Sachdeva, for the purpose of curing an orthodontic attachment.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Phan (6309215) in view of in ivew of Cleary (US 2005/0074717), and further in view of Binner (US 2012/0021375), in view of Kipke (US 5,487,662), further in view of RIzoiu (US 6616447), and further in view of Cleary (US 2004/0219473).
Regarding claim 32, Phan/Cleary’717/Binner/Kipke/Rizoiu disclose the claimed invention substantially as claimed as set forth above.
Phan/Cleary’717/Binner/Kipke/Rizoiu teaches a tooth-receiving cavity but fails to teach wherein the attachment cavity comprises a release material wherein the release material includes one or more of a lubricant, a thin film or a coating.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Phan/Cleary’717/Binner/Kipke/Rizoiu, by requiring wherein the attachment cavity comprises a release material wherein the release material includes one or more of a lubricant, a thin film or a coating, as taught by Cleary, for the purpose of providing an agent for release to the teeth during use of the device.
Claims 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Phan (US 6,309,215) in view of Cleary (US 2005/0074717), and further in view of Binner (US 2012/0021375), in view of Kipke (US 5,487,662), further in view of RIzoiu (US 6616447), and further in view of Tam (US 2016/0000526).
Regarding claims 59-60, Phan/Cleary/Binner/Kipke/RIzoiu discloses the claimed invention substantially as claimed as set forth above including Binner teaching the user of a pressure sensor to ensure proper positioning before allowing activation of the device (pars. 115-116 of Binner).
 Phan/Cleary/Binner/Kipke/Rizoiu fail(s) to teach  (claim 59) wherein the one or more sensors includes a pressure sensor configured to sense pressure of the teeth against the template body; (claim 60) wherein the electronic circuitry is configured to automatically activate the one or more radiation sources when the template body is seated on the teeth.
However, Tam teaches a tooth positioning system with a pressure sensor ([0045], “pressure sensor”) and wherein the entire process is automated ([0017], “automated orthodontic bracket positioning system”…”a curing light provided from a light emitting module of the computer” (i.e. the computer automatically controls the light to the teeth.).
.
Response to Arguments
Applicant's arguments filed 25 June 2021 have been fully considered but they are not persuasive. 
On pages 9-13, applicant argues the rejection of claims 31, 49, and 50 arguing that the references fail to teach a power source encapsulated within a buccal wall of the one or more tooth-receiving cavities. However, such is addressed by the new reference as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        

/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        9/30/2021